DETAILED ACTION
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/25/2019 and 02/22/2021 are being considered by the Examiner.
  
 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 6, 16, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “related to the same type of function” in claims 5 and 16 is a relative term which renders the claim indefinite. The term “related to the same type of function” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purpose of compact prosecution this term has been interpreted to mean the task could be for the same object (i.e. moving a mirror), a string of tasks to accomplish a goal (i.e. moving a mirror and a seat to a driver’s specification), or acting together (i.e. 2 motors acting together to move a mirror in one direction).
The term “related to a different type of function” in claims 6 and 17 is a relative term which renders the claim indefinite. The term “related to a different type of function” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purpose of compact prosecution this term has been interpreted to mean the function is on  a different object (i.e. different parts of a seat) or a different string of tasks (i.e. moving a mirror forward and moving a mirror backwards or one is redundant) 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 9, 10, 12-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 102004045392A1 (Kremser).
 With respect to claims 1 and 18
Kremser discloses: An electronic control system within a vehicle computer system (see at least Fig 1; #1 and #2; and ¶0012), the electronic control system comprising: 
a first actuator (see at least Fig 1 and 3; #5a; ¶0033-35) for performing a first vehicle function (see at least Fig 1-3; #5a; ¶0033-35); 
a second actuator (see at least Fig 1 and 3; #5b; ¶0033-35) for a performing second vehicle function (see at least Fig 1-3; #5b; ¶0033-35); 
a controller (see at least Fig 1 and 3; #1 and #2; ¶0031-33) coupled to the first actuator (#5a) and the second actuator (#5b) for controlling the first actuator (#5a) and the second actuator (#5b),
wherein the controller is not embedded in either the first or second actuator (see at least Fig 1 and 3; #1 and #2; ¶0031-33; Discussing a controller that is separate from motor).
With respect to claims 2 and 12
Kremser discloses: 
wherein the controller (#1 and #2) is adapted and configured to communicate over a network using a communication protocol within the vehicle computer system (see at least Fig 1 and 3; #1, #2, and #5(a-c); ¶0012, ¶0017, ¶0021. and ¶0037).
With respect to claims 3, 13, and 19
Kremser discloses:
wherein the communication protocol is one of A2B1, AFDX, ARINC 429, Byteflight, CAN, D2B, FlexRay, DC-BUS, IDB-1394, IEBus, 12C, ISO 9141-1/-2, J1708, J1587, J1850, J1939, ISO 11783, KWP2000, LIN, MOST, Multifunction Vehicle Bus, Train Communication Network, IEC 61375, SMARTwireX, SPI, VAN and PoE (see at least Fig 1 and 3; #1, #2, and #5(a-c); ¶0012, ¶0017, ¶0021, and ¶0037).
With respect to claims 4 and 15
Kremser discloses: 
wherein the first vehicle function (#5a) and the second vehicle function (#5b) are related to operating functions selected from the group consisting of: power door locks, power windows, power mirrors, power seats, power steering, and power wipers (see at least Fig 1 and 3; #5(a-e); and ¶0003, ¶0013, and ¶0014).
With respect to claims 5 and 16
Kremser discloses:
wherein the first vehicle function (#5a) and the second vehicle function (#5b) are related to a same type of function (see at least Fig 1 and 3; 5(a-e); and ¶0033; Discussing the actuators are related to a seat, also see 112 above).
With respect to claims 6 and 17.
Kremser discloses:
wherein the first vehicle function (#5a) and the second vehicle function (#5b) are related to a different type of function (see at least Fig 1 and 3; 5(a-e); and ¶0033; Discussing the actuators are for different movements, also see 112 above).
With respect to claims 7 and 10
 Kremser discloses:
wherein each of the first actuator (#5a) and the second actuator (#5b) further comprise an interface for providing a combined communications and power supply link between the controller and each of the first and second actuators (see at least Fig 1 and 3; #5(a-e); and ¶0015, ¶0035, and ¶0038, and ¶0043). 
 With respect to claim 9
Kremser discloses: A controller (see at least Fig 1; #1 and #2; and ¶0012) independently coupled to a first actuator (#5a) and a second actuator (#5b)  within a vehicle (see at least ¶0001), the controller comprising: 
a processor (see at least Fig 1-3; #1 and #2; and ¶0012) for sending, receiving and processing a data (see at least Fig 1-3; #1 and #2; and ¶0012 and ¶0030-32); and 
a plurality of sensors (see at least Fig 1-3; #4(a-d); and ¶0030-33, ¶0040, and ¶0046; The Examiner notes that a button/switch used to input a command is a sensor.) coupled to the first actuator (#5a) and the second actuator (#5b) for providing data to the processor (see at least Fig 1-3; #1 and #2; and ¶0012, ¶0030-32, ¶0039-41, and ¶0046; Discussing the smart actuators controlled by inputs and communicating information network to the controller ), 
wherein the controller is adapted and configured to send data from the processor to the first actuator to perform a first vehicle function (see at least Fig 1-3; #5a; ¶0033-35) and the second actuator to perform second vehicle function (see at least Fig 1-3; #5b; ¶0033-35).
With respect to claim 14:
Kremser discloses:
wherein the processor is adapted and configured to receive a software update for providing updated data to the first actuator and the second actuator related to performing the function within the vehicle (see at least (Fig 1-3; #1 and #2; and ¶0007-12 and ¶0023; Discussing that the controller that controls the actuators/motors is configurable and thus is updateable.  Being configurable in Kremser is not distinct from being updated as claimed because both are changing the software in the controller.).
With respect to claim 20
Kremser discloses:
further comprising the steps of: performing a simultaneous software update for operation of both the first actuator and the second actuator (Fig 1-3; #1 and #2; and ¶0007-12 and ¶0023; Modifying the software on the controller would update the software that is controlling both actuators.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of DE 102004045392A1 (Kremser) and US 2020/0344094 (Mishra et al.).
With respect to claims 8 and 11
 Kremser does not specifically teach:
wherein the interface is one of a 1-Wire interface and a PWM generation interface.
However the use of 1-wire and PWM to control an actuator would have been an obvious modification to one of ordinary skill in the art at the time the invention was filed because 1-wire and PWM are known methods to control actuators.  Specifically Mishra teaches:
wherein the interface is one of a 1-Wire interface and a PWM generation interface (see at least Fig 4; #402 and #406; and ¶0051).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Kremser by using a 1-Wire interface and a PWM generation interface as taught by Mishra, because doing so would ensure proper control of the actuator. Thus making the system more user friendly.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Reinhardt D. and Kucera M. Domain Controlled Architecture - A New Approach for Large Scale Software Integrated Automotive Systems. DOI: 10.5220/0004340702210226, In Proceedings of the 3rd International Conference on Pervasive Embedded Computing and Communication Systems (PECCS-2013), pages 221-226, ISBN: 978-989-8: Discussing centralizing control in automobiles. 
EP 3672016 (Galin): Directed towards centralized control using 1-wire protocol.
US 11395458 (Brown et al.): Discussing a master controller for controlling different motors.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL F WHALEN whose telephone number is (571)270-7747. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on (571) 270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL F. WHALEN
Examiner
Art Unit 3661



/M.F.W./Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661